 162DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDInternational Union,United Mine Workers of Amer-icaandDistrict 15, UnitedMine Workers ofAmericaandLocalUnion No. 1972, UnitedMine Workers of AmericaandDecker CoalCompany. Cases27-CB-2593, 27-CB-2593-1,and 27-CB-2593-2May 23, 1989DECISION AND ORDERBy CHAIRMAN STEPHENS AND MEMBERSJOHANSEN AND CRACRAFTOn January 10, 1989, Administrative Law JudgeJames M. Kennedy issued the attached decision.The General Counsel filed exceptions and a sup-porting brief, and Respondent International Union,United Mine Workers of America filed an answer-ing brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,' andconclusions and to adopt the recommended Order.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, InternationalUnion, United Mine Workers of America, its offi-cers,agents,and representatives, shall take theaction set forth in the Order.iWe agree with the judge that the formal settlement agreement con-taining the nonadmissions clause should be approved In doing so, we donot rely on the judge's statements that "the General Counsel wants morethan a standard Board remedy, she wants a piece of Respondents' collec-tive hide as well" and "[w]hatever the General Counsel's motive may behere (possibly punitive) it is not necessary to consider itMichael J. BeloandMichael Pennington,for the GeneralCounselBrad Rayson,of Denver, Colorado,for Respondents andJohn L. Quinn(Stropp&Nakamura),of Birmingham,Alabama, for Local 1972JeffreyT.JohnsonandSandra Goldman(Holland andHart),of Denver,Colorado, for the Charging PartyDECISIONSTATEMENT OF THE CASEJAMES M. KENNEDY, Administrative Law Judge. Thismatter was heard before me on November 14, 1988, inDenver, Colorado It is based on a complaint issued bytheRegionalDirector for Region 27 of the NationalLabor Relations Board alleging that each of the threeRespondents, International Union, United Mine WorkersofAmerica (Respondent International);District15,United Mine Workers of America (Respondent District),and Local Union No. 1972, United Mine Workers ofAmerica (Respondent Local), has engaged in certain vio-lations of Section 8(b)(1)(A) of the Act It is based on acharge filed on March 18, 1988, later amended on June29, 1988 Specifically, the complaint' alleges that Re-spondents and their agents engaged in certain misconductduring a strike at the Charging Party's coal mine locatednear the town of Decker in Big Horn County, MontanaThe strike commenced on or about October 1, 1987, andcontinued at least through the date of the issuance of thecomplaint, June 2, 1988 At the hearing I was informedthat the strike had been over for some time.The complaint originally set the matter for hearing inSheridan,Wyoming, on November 15, 1988, estimated tolast 2 weeks' On November 10, 1988, I conducted twolengthy conference calls with the parties These resultedin a request by all parties that the matter be advancedone day on the calendar so that a hearing on certain pro-posed settlement matters could be conducted. The instanthearing resulted and thereafter the matter was continuedsine die so that I could take under advisement Respond-ent'smotion that I approve or recommend the approvalof three Board-style settlement agreements which theyhave reached with the Charging Party The GeneralCounsel opposed them, insisting that Respondents signthe agreements which it has proposedBackground and Settlement ProposalsThe complaint alleges Respondent, together, commit-ted some 39 acts of strike misconduct These include al-legations thatRespondents' agents committed variousviolent acts in an effort to intimidate nonstrikers and/ortheir families. Specifically, these involve claims of beat-ings, rock throwing, using tire deflation devices, damag-ing automobiles, following nonstrikers' automobiles in adangerous and reckless manner, blocking entrances andexits at the mine, and various threats and harassments ofnonstrikers at their homes and other placesAlthough the record is not totally clear regarding thedate the counsel for the General Counsel first made set-tlement proposals, it appears to have been 1 week or 10days before the hearing was scheduled to commence. Atthat time counsel for the General Counsel, acting underthe supervision of the Regional Director, proposed infor-mal Board settlement agreements to each of the Re-spondents It appears that each of these proposals con-tained a nonadmissions clause Shortly thereafter, on in-structions from the General Counsel, counsel for theGeneral Counsel revoked the informal settlement propos-al to Respondent International and insisted that it sign aformal settlement providing for the entry of a consentjudgment before a United States court of appeals but stillallowing for a nonadmissions clause. A day or twobefore the conference calls of November 10, counsel foriThe original charge named all three respondents under a singledocket number Because I have determined it appropriate, infra, to severthe cases against Respondent District and Respondent Local, I have re-numbered the cases, The case against Respondent District is hereby re-numbered Case 27-CB-2593-1 and the case against Respondent Local ishereby renumbered Case 27-CB-2593-2294 NLRB No. 12 MINE WORKERS(DECKERCOAL)163theGeneral Counsel, again upon instructions from theGeneral Counsel revoked the nonadmissions clause pro-posal for each of the three respondents and insisted oncertain other language insteadAt no time did counselfor the General Counsel change or propose changes inthe substantive remedial portions of the settlement pro-posalsI should point out here that I was informed during theconference calls that all three Respondents had initiallyaccepted the substantive terms but had been unable toformalize their acceptance because the Regional Officehad not reduced them to writing During the calls, coun-sel for Respondents advised that they would still accepttheGeneral Counsel's substantive terms, and that Re-spondent International would agree to a formal settle-ment, so long as those agreements contained nonadmis-sions clauses Counsel for the General Counsel thereuponadvised them that he was under instructions not to offersuch terms. At that point the Charging Party advisedRespondents that it had no objection to the Unions'terms and would join the Unions if they signed suchagreements.Between the last conference call of November 10 andthe hearing of November 14, Respondents, using stand-ard Board format and forms, prepared settlement agree-ments which in their substantive terms are virtually iden-tical to those offered by the General Counsel.2Thus, I received as exhibits two formal settlementagreements covering Respondent International' purport-ed misconduct General Counsel's Exhibit 6(a) has beenexecuted by Respondent International and the ChargingParty,General Counsel's Exhibit 2 is its unexecuted con-terpart, actually proposed by counsel for the GeneralCounselThe principal difference is found in paragraph8General Counsel's Exhibit 6(a) contains the standardBoard nonadmissions clause General Counsel's Exhibit 2contains language that the General Counsel describes asa "limited 'non-use' clause " In essence, that clause statesthat the Internationals entry into the settlement does notconstitute an admission that any "employees" of the em-ployer had engaged in strike related misconduct and fur-ther contained the following proviso "[H]owever, thatnothing herein shall constitute a bar in any investigationor proceeding by or against the Board or General Coun-sel of the Board to the consideration or use of any evi-dence obtained in the investigation or prosecution ofthese proceedings "Counsel for the General Counsel, in oral argument,made a two-fold assertion covering all three Respond-ents.Firsthe said, "[O]ur primary objection [to Re-spondents' executed settlement agreements] is that we be-lieve that is necessary to assess some responsibility forthese alleged unfair labor practices, upon primarily theLocal and the International, and that in approving a set-tlement agreement with a non-admissions clause, we areeffectively saying to the Local and to the International,`[Y]ou didn't really engage in thisWe are taking the ex-pedient of settling this case, but you didn't really engagein this allege misconduct "' Thereafter, he stated that hewas also concerned with a recurrence of this activity inone or two years and that Respondents would be in aposition of saying that although they had signed settle-ments they could not be used against them He said hewas concerned because he thought that the settlementagreements should be used a later time to demonstratethat there had been these previous violations, thus prov-ingRespondents' "proclivity to violate the Act " Hestated that if the settlement agreements contain a nonad-missions clause, they cannot be used for that purpose inthe future.I should observe here that there also seems to be athird reason for the General Counsel's posture here Iwas informed by the parties that there are currentlypending before the Regional Office a large number of8(a)(3) charges filed by individual strikers alleging thatthey have not been reinstated after the strike ended andthat the Charging Party failure to reinstate them is a vio-lation of that section of the Act Although the GeneralCounsel did not specifically allude to that as a concernduring either his oral argument or his Statement ofPoints and Authorities later submitted, it appears to methat the limited use language found in General Counsel'sExhibit 2 is directed at those cases, for it states that inparagraph 8 that "the settlement cannot be used as an ad-mission that anyemployeesof the Employer [ChargingParty] engaged in strike related misconduct" Itseems to me that by insisting on this language the Gener-alCounsel is attempting to influence the manner inwhich evidence is to be received in the subsequent8(a)(3) cases if and when complaints are issued It antici-pates the Employer attempting to utilize the settlementagreement as a defense and attempts to head off suchuse 3Discussion1.The General Counsel's desire to hold these Re-spondents responsible for their misconduct is not onlyunderstandable, but, up to a point, mandated by Section10(c) of the Act That section empowers the Board toissue (and obligates the General Counsel to seek) ordersremedying unfair labor practices. It does not, however,provide for the punishment of wrongdoers It has oftenbeen said that Board orders are always remedial, not pu-nitive,and are designed to set matters as they wereabsent the misconduct. SeeNLRB v. Haberman Construc-tionCo.,641 F 2d 351 (5th Cir 1981),Bandag, Inc. v.NLRB,583 F.2d 765 (5th Cir 1978) Since each Re-spondent has assented to the General Counsel's substan-tive remedial terms, what more is the General Counselseeking and is she entitled to it?Frankly, it seems to me that in signing these agree-ments, each Respondent has accepted the responsibilityto remedy the allegation of the complaint, and the Gen-eralCounsel's demand that they be "assess[ed] some re-sponsibility for these alleged unfair labor practice" hasbeen satisfied Yet she is not, she apparently wants more.2 Insofar as there are minor changes in the notice to members, counselfor the General Counsel has stated on the record that he has no objectionto them, they are said to make the notice more accurate3 Such a tactic was used by an employer with some success in GemUrethane Corp,284 NLRB 1349, 1351 (1987) 164DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDI therefore discern that the General Counsel wants morethan a standard Board remedy; she wants a piece of Re-spondent's collective hide as well.This can be seen in her claim that she wants to createevidence governing the scope of the remedy in futureproceedingsShe asserts, correctly, that a settlementwithout a nonadmissions clause can be used to obtain abroad remedy if future violations are found to have oc-curredTn-StateBuildingTradesCouncil (Structures,Inc.),257 NLRB 295 (1981);Carpenters (Lattanzio Enter-prises),206NLRB 67 (1973). Yet Board policy hasalways been to allow a respondent at least one violationif not several violations, to be remedied by settlementwith a nonadmissions clause before disallowing them andsetting the stage for a "proclivity history" allowing for abroad orderAs far as Respondent Local and Respondent Districtare concerned, the record shows that the instant com-plaint is the only claim that they have ever violated theAct Thus the General Counsel's position with respect tothem seems far too premature. Whatever the GeneralCounsel's motive may be here (possibly punitive) it is notnecessary to consider it, for the informal settlementswhich these two have signed fully effectuates the reme-dial policies of the ActItmay be that her considerations are seen in a differ-ent light when it comes to Respondent International, yetI am not fully convinced. Here the General Counsel haspresented a copy of a Fourth Circuit contempt citationfor noncompliance with the Act This citation, however,relates to a strike against a different employer (AMMassey, Inc ), in a different part of the country, WestVirginia,Kentucky, and PennsylvaniaMoreover, it hasnot been shown that any of the individuals involved arethe same. Indeed, counsel for the General Counsel hasconceded on the record that his most difficult item ofproof would be showing that the International's putativeagents were acting within the scope of their authoritywhen they committed the acts in question When balanc-ing the scope of the substantive remedy against theseother concerns, including the length and expense of thetrial,aswell as the long wait for the remedy which isnow being assented to, I find the General Counsel's op-position to the nonadmissions clause to be unwarrantedThis formal settlement provides for the entry of a courtjudgment which is immediately enforceable by contemptproceedings in the event of a recurrence Lack of a non-admissions clause seems a small price to pay for the im-mediacy and strength of such a remedy2.The General Counsel's concern for future mattersseems to me beyond the scope of this case Neither I northeBoard can be concerned with litigation postureswhich might be taken in cases which are not before us.Two of the General Counsel's concerns fall within thiscategory her concern with later probing Respondent's"proclivity" to violate the Act and her "limited non-use"clause. The latter is clearly aimed avoiding theGem Ure-thaneholding and the former almost falls into the catego-ry of evidence creation. I am unable to countenanceeitherMoreover, the proviso language contained in the limit-ed use clause seeking to modify the preceding clause ismost unclear, although it seems to be attempting to pre-serve some sort of right to the General Counsel forfuture proceeingsEven so, exactly what is intendedcannot be determined, only guessed at Since its meaningisunclear, indeed, confusing, I cannot concur with theGeneral Counsel's that it be included in a settlement pro-posalConfusion has no place in a government documentdescribing a party's legal rights and obligationsWhateveritsmeaning,the fact that it may be invokedat some indefinite time in the future, in a proceeding yetto crystalize, also leads me to the conclusion that it is anunnecessary impediment to the settlement of this caseSection 10(c) of the Act clearly directs the Board toremedy unfair labor practices which are before it It doesnot authorize the Board or the General Counsel to seek amore favorable posture for future litigationWhen comparing the executed formal settlement withthat of the one now preferred by the General Counsel, Ican only conclude that the executed agreement is morein harmony with Section 10(c) than the otherAccordingly, I conclude that the formal settlementagreement, General Counsel's Exhibit 6(a) warrants theBoard's approval, and I so recommend. In addition, thereappears no valid reason to disapprove the informal settle-ments in Cases 27-CA-2593-1 and -2, Exhibits 6(b) and6(c)As I have direct authority to approve them myself Ishall do so by severing those matters and issuing a sepa-rate order approving them today.Based on the foregoing I recommend that the Boardapprove the formal settlement entered into by Respond-ent International and Charging Party in this matter as iffully remedies the violations alleged and in all respectseffectuate the policies if the Act. It should thereforeenter the followingORDERThe Respondent,InternationalUnion,UnitedMineWorkers of America, its officers,agents, and representa-tives, shall1Cease and desist from restraining and coercing em-ployees of Decker Coal Company, or any other employ-er, inthe exercise of the rights guaranteed in Section 7of the National Labor Relations Act2Take the following affirmative action necessary toeffectuate the policies of the Act(a)Post at its union offices in Denver, Colorado,Washington, D C., Sheridan, Wyoming, and other officesin the States of Montana and Wyoming, copies of the at-tached notice marked "Appendix "' Copies of the notice,on forms provided by the Regional Director for Region27, after being signed by the Respondent's authorizedrepresentative, shall be posted by the Respondent imme-diately upon receipt and maintained for 60 consecutivedays in conspicuous places including all places where no-tices tomembers are customarily posted. Reasonablesteps shall be taken by the Respondent to ensure that the4 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-alLabor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board " MINE WORKERS (DECKER COAL)notices are not altered, defaced, or covered by any othermaterial(b)Mail to the Regional Director signed copies of thenotice for posting at the Decker Coal Company facilitiesincluding the Big Horn County, Montana, mine facility,inplaceswhere notices to employees are customarilypostedCopies of the notice, on forms provided by theRegional Director, after having been signed by Respond-ent's representative, shall be forthwith returned to theRegionalDirector for such posting by Decker CoalCompany(c)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to complyIT IS FURTHER ORDERED that Cases 27-CB-2593-1 and-2 be, and hereby are severed, the informal settlementagreements covering them to be approved by separateorder.APPENDIXNOTICE To EMPLOYEES AND MEMBERSPosted Pursuant to a Stipulation Providing fora Board Order and a Consent Judgment of anyAppropriate United States Court of AppealsSection 7 of the Act gives employees these rightsTo organizeTo form, join, or assist any unionTo bargain collectively through representativesof their own choiceTo act together for other mutual aid or protec-tionTo choose not to engage in any of these protect-ed concerted activitiesIn recognition of these rightsWE WILL NOT, nor will our officers, employee repre-sentatives, agents, or anyone acting for us whatever his165or her title may be, restrain or coerce Decker Coal Com-pany employees in the exercise of their right not to joinor support any labor dispute with Decker Coal Compa-nyMore specifically-WE WILL NOT attempt to inflict and inflict bodilyharm on any employeeWE WILL NOT attempt to cause or cause damage tothe vehicles of any employees, by any means, includingthrowing rocks and other objects, use of tire-deflationdevices, pounding with fists, slashing tires, scratchingwith sharp objects, or using harmful solventsWE WILL NOT follow vehicles of any employee to orfrom work or drive in a dangerous and reckless mannerintended to harass and intimidate any employee.WE WILL NOT block or hinder the entrance or exit ofany employee or supervisor, while they are going to orfrom the Employer's facilitiesWE WILL NOT threaten any employee or supervisor ortheir relatives with physical violenceWE WILL NOT threaten or harass any employees ortheir relatives at their places of residence by followingthem home, blocking their entrances, shining spotlightsinto their homes, setting off firecrackers, placing tire-de-flation devices in their driveways, shooting at windowswith a BB gun, or engaging in surveillance of theirhomesWE WILL NOT fail or refuse to denounce such conductand take affirmative action to cause those acting for usor within our control to immediately cease such activity.WE WILL NOT in any other manner restrain or coerceemployees of Decker Coal Compnay or any other em-ployees in the excretes of their rights under Section 7 ofthe National Labor Relations Act to refrain or withdrawfrom supporting our labor dispute with that employerand to work for Decker Coal CompanyINTERNATIONALUNION,UNITEDMINE WORKERSOF AMERICA